DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed 07 February 2020, is a 371 filing of PCT/IL2018/050877, filed 08 August 2018, and claims priority to US Provisional application 62/542,831, filed 09 August 2017.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 46, 49-52, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 45, 46, 49, and 51, the instant claims recite the limitation "SC domain".  There is insufficient antecedent basis for this limitation in the claim. It is considered that SC is a typo and is meant to read CS which claim 44 (from which the instant claims stem) defines as “co-stimulatory domain”. Appropriate clarification/ correction is required.

Claim 50 is rejected by virtue of its dependency on a rejected claim.

Regarding claim 52, the instant claim is drawn to the nucleic acid according to claim 44 and further limits the claim to include “wherein the CAR comprises an amino acid sequence selected from SEQ ID NO: 15, 27, 43, 44, 45, and 46”. The instant claim indicates that SEQ ID NO:s 43-46 are amino acid sequences. However, instant application SEQ ID NO:s 43-46 are the nucleic acid sequences disclosed to encode the CARs with amino acid SEQ ID NO:s 15, 27, 28, and 29 (see specification of 09 September 2022, page 36, [0159], Table 2). Appropriate correction is required. 

Regarding claim 58,  the instant claim is drawn to the population of T cells according to claim 57 and, in part (ii), adds the limitation “the T cells exhibit at least one of higher cell surface expression, increased cytotoxicity, higher CAR-T cell proliferation upon activation, higher persistence, and lower exhaustion rate in comparison to N29 CAR T-cells”. It is unclear what N29 CAR-T cells are being referenced for comparison. For example, a skilled artesian would reasonably interpret the CARs claimed in the instant invention to be N29 CAR T-cells as they are T cells with CAR receptors that incorporate the binding region of the HER2 antibody, N29. It is unclear if this reference is to specific N29 CAR T-cells or N29 CAR T-cells that incorporate specific components. Appropriate correction to clarify exactly which N29 CAR T-cells are being used to compare is required.
The specification states that “Several 3rd generation CARs based on N29 2nd generation CAR are designed and prepared. These CARs improve the overall performance of this chimeric receptor compared to its current 2nd generation counterpart” (page 35, [0149])”; and “…and lower exhaustion rate in comparison to known N29 CAR T-cells” (page 5, [0028]). If the reference is to “known N29 CAR T-cells” it is unclear which N29 CAR T-cells applicant is referring to as “known” at the time of filing and the reference to such is indefinite as “known N29 CAR T-cells” is not defined by the disclosure. 
In the instant office action the claim was interpreted as being compared to 2nd generation N29 CAR T-cells as is stated in the specification example 1 on page 35, paragraph [0149].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 44-45, 47, 53-62 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, X., et al (2009) A Herceptin-Based Chimeric Antigen Receptor with Modified Signaling Domains Leads to Enhanced Survival of Transduced T lymphocytes and Antitumor Activity J. Immunol. 183(9); 5563-5574 in view of WO 2015/187528 A1 (Kochenderfer, J.N) 10 December 2015 and WO 2016/168493 A1 (Katz, S.C., and R. Junghans) 20 October 2016.

Regarding claim 44, Zhao teaches chimeric antigen receptors (CARs) targeting ErbB2 (HER-2/Neu) for the adoptive immunotherapy treatment of cancer patients with ErbB2-expressing tumors (abstract)  Zhao further teaches retrovirus vectors used to transduce T cells with the CAR (page 4, paragraph 2), which a skilled artesian would recognize contains isolated nucleic acids encoding the CARs of the disclosure. Zhao teaches that previously, a single chain antibody fragment from the humanized mAb trastuzumab was linked to T cell signaling domains derived from CD28 and the CD3ζ to generate CARs against ErbB2+ tumors but that a gradual loss of transgene expression was noted. Zhao teaches that by adding 4-1BB cytoplasmic domains to the CD28-CD3ζ signaling moieties, an increased transgene persistence was found. 
Zhao created and tested multiple CAR constructs including the constructs on page 25, Figure 5A. Constructs 2 and 5, “28BBZ” and “CD8-28BBZ”, respectively, are shown below.

    PNG
    media_image1.png
    292
    739
    media_image1.png
    Greyscale

The CAR receptors disclosed by Zhao include the following components in order from N-terminus to C-terminus:

A HER2 binding domain comprising a light chain variable region (VL) and a heavy chain variable region (VH) linked by a peptide linker (page 25, Figure 5, “4D5 scFv”; page 19, Figure 1B, 4D5 VL – linker – 4D5 VH”);
A hinge region of CD8 or CD28 (page 25, Figure 5A);
A transmembrane domain of CD8 or CD28 (page 25, Figure 5A);
A first co-stimulatory domain of CD28 (page 25, Figure 5A, “CD28 signaling domain”);
A second costimulatory domain of human 4-1BB (page 25, Figure 5A, 4-1BB signaling domain; page 8, paragraph 3, “human 4-1BB”); 
An activation domain of CD3ζ (page 25, Figure 5A, “Zeta signaling domain”).

While Zhao does not show a leader sequence in the constructs discussed above, Zhao does disclose a signal peptide in the nucleic acid vector shown on page 19 in Figure1B (“SP, signal peptide”) and in the amino acid sequence in the supplemental materials (supplemental Figure 1). Based on this, a skilled artesian would reasonably conclude that the CAR constructs disclosed on page 25 in Figure 5A would be encoded by similar vectors including a signal peptide that is located prior to the HER2 binding domain. 
	Zhao further teaches that scFv-based CARs engineered to contain a signaling domain from FcRγ have also been shown to deliver a potent signal for T cell activation and function (paragraph bridging pages 2 and 3).
While the constructs shown in the figures presented by Zhao use the heavy and light chain variable regions from the humanized mAb 4D5 Herceptin (trastuzumab) (abstract), Zhao also teaches that studies were performed in which the 4D5 scFv was replaced with an scFv from mouse mAb N29 against ErbB2 (page 8, paragraph 3). Instant application, page 35, [0156], Table 1, rows 2 and 4, disclose that instant SEQ ID NO:s 11 and 12 are the VL and VH domains of antibody N29. Based on this, Zhao’s teaching of the scFv from N29 meets the instant claim limitation of a binding domain comprising a VL variable region having an amino acid sequence SEQ ID NO: 11 and a HC variable region having an amino acid sequence of SEQ ID NO: 12. 
Zhao teaches constructs including 4-1BB sequences demonstrated increased cytokine secreting and lytic activity in 4D5 CAR-transduced T cells and strongly suppressed tumor growth in a xenogenic mouse model (abstract). Zhao further teaches that the cytoplasmic domain is from human 4-1BB. 
Zhao, however, does not disclose the amino acid sequence of the human 4-1BB domain used in the CAR constructs that are disclosed. The 4-1BB cytoplasmic signaling domain, however, is known in the art in methods of CAR construction. 
For example, Kochenderfer teaches chimeric antigen receptors (CARs) targeting CD19 (abstract) comprising the costimulatory domain of human 4-1BB (CD137) (page 25, [0080]), which has an amino acid sequence that is identical to instant application SEQ ID NO: 9 as shown in the ABSS alignment below:
Kochenderfer SEQ ID NO: 15 aligned with Instant application SEQ ID NO: 9
    PNG
    media_image2.png
    144
    741
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the human 4-1BB costimulatory domain sequence taught by Kochenderfer as the 4-1BB costimulatory domain in the CAR construct taught by Zhao. A skilled artesian would have been motivated to use this sequence and would have had a reasonable expectation of success as it is a portion of human 4-1BB that has been demonstrated to be an effective costimulatory domain in the production of CAR receptors. 
Zhao teaches the use of activation domains including CD3ζ and FcRγ (paragraph bridging pages 2 and 3). In supplemental Figure 1A, Zhao discloses the amino acid sequence of Herceptin CAR 4D5-28Z, which includes an Ig Kappa signal peptide, an scFv of antibody 4D5, a CD28 hinge, transmembrane, and cytoplasmic domain, and CD3ζ. The CD3ζ domain taught by Zhao (bottom, Db) has a single indel to that of instant application SEQ ID NO: 21 (top, Qy), as shown in the alignment below (indel is underlined for clarity): 

    PNG
    media_image3.png
    295
    975
    media_image3.png
    Greyscale

As shown, instant SEQ ID NO: 21 contains an additional glutamine amino acid in the CD3ζ domain. This glutamine, however, is shown in the art in CD3ζ domains used in the construction of CARs.
For example, Katz studied chimeric antigen receptor modified T cells (CAR-T) which are specific for tumor antigens, such as carcinoembryonic antigen, for the treatment of liver metastases (abstract). Katz teaches the use of CD3 zeta cytoplasmic domain and provides the sequence of a preferred cytoplasmic domain (page 10, Table 1, row 2, underlined and bolded portion of sequence) which is identical to SEQ ID NO: 21 of the instant application as shown in the ABSS alignment below:

Katz, SEQ ID NO: 3 cytoplasmic domain aligned with instant application SEQ ID NO: 21:

    PNG
    media_image4.png
    216
    729
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the CD3 zeta cytoplasmic domain sequence taught by Katz as the CD3 zeta activation domain in the CAR construct taught by Zhao and Kochenderfer. A skilled artesian would have been motivated to use this sequence and would have had a reasonable expectation of success as it is a CD3 zeta cytoplasmic domain that has been demonstrated to be an effective in the production of CAR receptors
Overall, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the teachings of Zhao, Kochenderfer, and Katz to arrive at the instantly claimed invention. The conclusion of obviousness is further supported by MPEP 2141(III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR(B) Simple substitution of one known element for another to obtain predictable results. In this case, CAR receptors using the HER2 targeting antibody N29 are known in the art comprising the components listed in the instant claims. The construction of CAR receptors is well known in the art and the substitution of one known element for another that serves the same purpose would be obviousness to a skilled artesian and would lead to predictable results. 

Regarding claim 45, Zhao, Kochenderfer, and Katz teach the nucleic acid according to claim 44, as discussed above.

Zhao further teaches that:
The leader peptide is an Ig kappa signal peptide consisting of an amino acid sequence that is identical to instant application SEQ ID NO: 13 as shown in the alignment below (Zhao, supplemental Figure 1A):

    PNG
    media_image5.png
    142
    735
    media_image5.png
    Greyscale


The peptide linker between the heavy and light chain variable regions consists of the sequence: GSTSGSGKPGSGEGS (Zhao, supplemental Figure 1A, 218 Linker) which is 15 amino acids long; 
The TM domain and the first costimulatory domain are the TM and CS domains of CD28 (page 25, Figure 5A, construct 2, 28BBZ).
The HER2 binding domain is a single-chain variable fragment (ScFv) (page 2, paragraph 3; page 8, paragraph 3). 
Zhao further teaches that the hinge region is a CD28 or CD8 hinge (page 25, Figure 5A). While Zhao does not disclose that the hinge comprises an amino acid sequence of SEQ ID NO: 22 or 19, these limitations are not required by the instant claim. The instant claim is drawn to the nucleic acid according to claim 44 and states that the CAR is characterized by at least one of the included limitations. Therefore, any one of the above teachings by Zhao, Kochenderfer, and Katz would meet the claim limitation as it is currently written.

Regarding claim 47, Zhao, Kochenderfer, and Katz teach the nucleic acid of claim 44 as discussed above.
Kochenderfer teaches that CAR T-cells comprise a T-cell activation moiety comprising at least one intracellular (i.e., cytoplasmic) T-cell signaling domain (also referred to as a costimulatory domain”). Kochenderfer further teaches that the most common intracellular T-cell signaling domain employed in CARs is CD3 zeta. Kochenderfer further teaches that “preferably, the T-cell activation moiety comprises multiple (i.e., two or more) intracellular T-cell signaling domains”. Kochenderfer teaches that intracellular T-cell signaling domains can be obtained or derived from a CD28 molecule, CD3 zeta, the gamma chain of a human high-affinity IgE receptor, CD27, OX30, or 4-1BB (page 8, [0030]).
Based on the teachings of Kochenderfer, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further included a co-stimulatory domain selected from a costimulatory domain of CD27 or OX40 in the CAR construct taught by Zhao, Kochenderfer, and Katz. A skilled artesian would have been motivated to make this combination in order to take advantage of additional costimulatory domains that are known in the art.

Regarding claim 53, Zhao, Kochenderfer, and Katz teach the nucleic acid of claim 44 as discussed above.
Kochenderfer further teaches that, in addition to the nucleic acid sequence encoding the inventive CAR, the vector preferably comprises expression control sequences, such as promoters (page 13, [0045]). Kochenderfer teaches that a large number of promoters, including constitutive, inducible, and repressible promoters, from a variety of different sources are well known in the art (page 13, [0046]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have operably linked a promoter as taught by Kochenderfer to the nucleic acid of the CAR taught by Zhao, Kochenderfer, and Katz. A skilled artesian would have been motivated to make this combination in order to utilize expression controls that are known and utilized in the art of CAR nucleic acid construction.

Regarding claim 54, Zhao, Kochenderfer, and Katz teach the nucleic acid of claim 44 as discussed above.
Zhao further teaches retroviral constructs comprising the nucleic acid for transduction into T cells (page 4, paragraph 2).

Regarding claim 55, Zhao, Kochenderfer, and Katz teach the nucleic acid of claim 44 as discussed above.
Zhao further teaches a genetically modified T cell (CAR-T cell) comprising retroviral constructs comprising the nucleic acid of the CAR (page 4, paragraph 2; abstract).

Regarding claim 56, Zhao, Kochenderfer, and Katz teach the nucleic acid of claim 44 as discussed above.
Zhao further teaches that the genetically modified T cells express the CAR encoded by the nucleic acid (page 3, paragraph 2, “human T cells expressing a CAR”). 

Regarding claims 57 and 59, Zhao, Kochenderfer, and Katz teach the genetically modified T cells of claim 55 as discussed above.
Kochenderfer further teaches that the T cells are administered to a human in the form of a composition, such as a pharmaceutical composition, that comprises a population of T-cells that express the inventive CAR (page 19, [0059]). Kochenderfer further teaches that the pharmaceutical composition may include a carrier, preservatives, and buffering agents (page 19, [0061]-[0062]). As the Instant specification (page 30, [0134]) teaches that “’the term pharmaceutically acceptable carrier’ or ‘pharmaceutically acceptable excipient’ as used herein refers to any and all… preservatives…buffering agents”; Kochenderfer’s teaching is considered to meet the claim limitation of excipients.  

Regarding claim 58, Zhao, Kochenderfer, and Katz teach the population according to claim 57 as discussed above. 
It is first noted that instant claim 58, parts (ii) and (iii) are considered to be inherent to the CAR-T cell population disclosed by Zhao, Kochenderfer, and Katz. 
MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). That is to say that by constructing the CAR-T cell population disclosed by Zhao, Kochenderfer, and Katz, a skilled artesian would observe T cells that exhibit higher surface expression, increased cytotoxicity, higher proliferation upon activation, higher persistence, and lower exhaustion rates, and at least 20% of the administered T cells would persist in serum for at least 4 weeks after intravenous administration. While these are inherent properties to the CAR-T cells, a skilled artesian would anticipate these outcomes based on the teachings of Zhao.
Zhao teaches that “apart from its costimulatory function, a major effect of 4-1BB appears to be on T cell survival. Furthermore, it has been reported that signaling from both CD28 and 4-1BB has synergic effects on T lymphocytes in the induction of IL-2 and its function activity. Incorporating both CD28 and 4-1BB signaling in a single CAR construct may yield engineered T cells that respond to antigenic stimulus with increased abilities of cytokine production, proliferation, and T-cell survival after Ag stimulation” (page 12, paragraph 2). Zhao teaches that in their study, the addition of 4-1BB signaling to 4D5 CARs greatly reduced the AICD (activation induced cell death) of the transduced cells, and thus the transduced cells could be efficiently expanded in culture, and essential feature for clinical applications. Furthermore, Zhao teaches that 4-1BB was associated with higher effector cytokine production and Ag-specific tumor lysis (page 12, paragraph 2). Zhao further teaches that adding a 4-1BB signaling moiety enhanced function and maintained transgene expression of 4D5 CAR-transduced PBLs (Figure 5B and Figure 5 description). In figure 5B, page 25, Zhao measured transgene expression in PBLs transduced with HER2 third generation CARs (those shown in Figure 5A) and reports expression on day 10 and day 30 (just over 4 weeks following transduction). In cells transduced with the third generation CARs 28BBZ and CD8-28BBZ, expression was observed to be 35.4% and 73.4%, respectively on day 10 and on day 30 expression was 40.7% and 67.9%, respectively. Zhao also teaches that the cells are administered via intravenous infusion (page 10, paragraph 3).

Regarding claim 60, Zhao, Kochenderfer, and Katz teach the genetically modified T cells of claim 55 as discussed above.
Zhao further teaches that the genetically modified T cells are used in a method to treat cancer in a subject in need thereof (abstract, “to generate chimeric Ag receptors (CARs) for the adoptive immunotherapy of cancer patients with ErbB2-expressing tumors”). 

Regarding claim 61, Zhao, Kochenderfer, and Katz teach the method of claim 60 as discussed above.
Zhao further teaches that the cancer is selected from breast cancer and ovarian cancer (page 6, paragraph 1).

Regarding claim 62, Zhao, Kochenderfer, and Katz teach the method according to claim 61 as discussed above.
Zhao further teaches that the breast cancer is a HER2 positive cancer (page 2, paragraph 4, “ErbB2 (HER-2/Neu)… ErbB2 overexpressing breast carcinomas”).

Claims 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, X., et al (2009) A Herceptin-Based Chimeric Antigen Receptor with Modified Signaling Domains Leads to Enhanced Survival of Transduced T lymphocytes and Antitumor Activity J. Immunol. 183(9); 5563-5574 in view of WO 2015/187528 A1 (Kochenderfer, J.N) 10 December 2015 and WO 2016/168493 A1 (Katz, S.C., and R. Junghans) 20 October 2016 as applied to claims 44 and 45 above, and in further view of US 6,534,051 B1 (Dornburg, R.) 18 March 2003.

Regarding claim 46, Zhao, Kochenderfer, and Katz teach the nucleic acid according to claim 45, as discussed above.
Zhao further teaches that the TM domain and the first cytoplasmic signaling domain are from CD28 and together have an amino acid sequence (supplemental Figure 1A) that is identical to instant application SEQ ID NO: 24 as shown in the alignment below: 


    PNG
    media_image6.png
    215
    736
    media_image6.png
    Greyscale


While Zhao teaches the use of an scFv of N29 in the construction of the CAR receptor (page 8, paragraph 3), Zhao does not disclose the amino acid sequence for the scFv and does not teach that the scFv comprises a sequence matching instant claim SEQ ID NO: 23. Additionally, the peptide linker amino acid sequence disclosed by Zhao does not match instant claim SEQ ID NO: 14. 
Dornburg teaches a method of infecting target cells with retroviral vector particles having target cell specificity. Dornburg teaches that the retroviral vector particles have chimeric envelope protein consisting of an antigen binding site of an antibody or another peptide, fused to the envelope protein of the retroviral vector (abstract). Dornburg teaches the use of a scFv of N29 targeting HER2 as the antigen binding site in a construct comprising pRSV-scFvN29-gamma (figure sheet 7 of 11, Fig. 7) and discloses the following amino acid structure for the construct (figure sheet 8 – 10 of 11; Figures 8A-C). The construct components have been identified below:

    PNG
    media_image7.png
    653
    1187
    media_image7.png
    Greyscale

	
Dornburg teaches that the leader is the “authentic hydrophobic leader sequence of the antibody-gene for transport through the ER” (column 12, lines 41-43). The leader sequence taught by Dornburg is identical to the Ig kappa signal peptide taught by Zhao and instant application SEQ ID NO: 13. The peptide linker taught by Dornburg that is joining the heavy and light chain variable regions of N29 is identical to the peptide linker of instant application SEQ ID NO: 14 as shown in the alignment below:


    PNG
    media_image8.png
    152
    734
    media_image8.png
    Greyscale


The scFV taught by Dornburg (comprising the N29 LC variable region -peptide linker- N29 HC variable region) are identical to the HER2 binding domain of SEQ ID NO: 23 taught by the instant application as shown in the alignment below:

    PNG
    media_image9.png
    442
    734
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the ScFV sequence (including the peptide linker) taught by Dornburg as the N29 scFV in the CAR taught by Zhao, Kochenderfer, and Katz. A skilled artesian would have been motivated to make this combination in order to use an antigen binding domain that has been previously studied for the targeted delivery of therapeutics to HER2. 
It is noted that the instant claim is drawn to the nucleic acid according to claim 45 and states that the CAR is characterized by at least one of the included limitations. Therefore, the teachings by Zhao, Kochenderfer, and Katz alone would meet the claim limitation as it is currently written. In an effort towards compact prosecution, the reference Dornburg was introduced to demonstrate that the peptide linker and HER2 binding domain were known in the prior art. 

Regarding claim 48, Zhao, Kochenderfer, and Katz teach the nucleic acid according to claim 44, as discussed above.
As discussed in the rejection of claim 44, Zhao, Kochenderfer, and Katz teach that the activation domain has an amino acid sequence of SEQ ID NO: 21.
While Zhao teaches the use of an scFv of N29 in the construction of the CAR receptor (page 8, paragraph 3), Zhao does not teach that the scFv comprises a sequence matching instant claim SEQ ID NO: 23. 
Dornburg teaches a method of infecting target cells with retroviral vector particles having target cell specificity. Dornburg teaches that the retroviral vector particles have chimeric envelope protein consisting of an antigen binding site of an antibody or another peptide, fused to the envelope protein of the retroviral vector (abstract). Dornburg teaches the use of a scFv of N29 targeting HER2 as the antigen binding site in a construct comprising pRSV-scFvN29-gamma (figure sheet 7 of 11, Fig. 7) and discloses an amino acid structure for the construct (figure sheet 8 – 10 of 11; Figures 8A-C). As discussed above in the rejection of claim 46, the scFV taught by Dornburg (comprising the LC variable region-peptide linker- HC variable region) is identical to the HER2 binding domain of SEQ ID NO: 23 taught by the instant application as shown in the alignment below:

    PNG
    media_image9.png
    442
    734
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the ScFV sequence taught by Dornburg as the N29 scFV in the CAR taught by Zhao, Kochenderfer, and Katz. A skilled artesian would have been motivated to make this combination in order to use an antigen binding domain that has been previously studied for the targeted delivery of therapeutics to HER2. 

Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, X., et al (2009) A Herceptin-Based Chimeric Antigen Receptor with Modified Signaling Domains Leads to Enhanced Survival of Transduced T lymphocytes and Antitumor Activity J. Immunol. 183(9); 5563-5574 in view of WO 2015/187528 A1 (Kochenderfer, J.N) 10 December 2015 and WO 2016/168493 A1 (Katz, S.C., and R. Junghans) 20 October 2016 and US 6,534,051 B1 (Dornburg, R.) 18 March 2003 as applied to claim 48 above and in further view of WO 2017/079694 A2 (Priceman, et al.) 11 May 2017 and US 2015/0017141 A1 (June, C.H., et al.) 15 January 2015.

Regarding claim 49, Zhao, Kochenderfer, Katz, and Dornburg teach the isolated nucleic acid according to claim 48 as discussed above.
Zhao further teaches that the TM domain and the first cytoplasmic signaling domain are from CD28 (supplemental Figure 1A) and together have an amino acid sequence that is identical to instant application SEQ ID NO: 24, as shown in the alignment above in the rejection of claim 46 (supplemental Figure 1A).
Zhao further teaches that the hinge region is a CD8 hinge, but does not disclose the amino acid sequence or that the amino acid sequence is that of instant claim SEQ ID NO: 19. CD8 hinges, however, are commonly used in the art in the manufacturing of CARs.
For example, Priceman teaches chimeric transmembrane immunoreceptors (CARs) which include an extracellular domain targeted to HER2, a transmembrane region, a costimulatory domain and an intracellular signaling domain (abstract). Priceman teaches that the hinge comprises 1-150 amino acids (page 5, paragraph [0009] carried over from page 4) and can include the hinge from CD8 (page 9, [0016]). Priceman discloses sequences of the CD8 hinge with 48 or 45 amino acids (page 8, Table 1, rows 7 and 8). The CD8 hinge-48aa disclosed by Priceman, which was also used in CAR constructs disclosed by Priceman (Figure page 9/18, FIG.9), is identical to instant application SEQ ID NO: 19 as shown in the alignment below:

    PNG
    media_image10.png
    142
    734
    media_image10.png
    Greyscale


While the cited references teach the use of a leader or signal peptide, the cited references do not disclose that the leader peptide has an amino acid sequence matching that of instant application SEQ ID NO: 26. CD8a leader sequences, however, are known in the prior art for the construction of CAR receptors.
For example, June discloses CARs incorporating an antigen binding domain, a transmembrane domain, and ICOS intracellular signaling domains. The CAR structure disclosed by June contains a CD8 leader sequence (page 23, [0280]; [0281] Table, SEQ ID NO: 9) that is identical to instant claim SEQ ID NO: 26 as shown in the alignment below.


    PNG
    media_image11.png
    142
    738
    media_image11.png
    Greyscale


Priceman further discloses that the ICOS transmembrane and intracellular domains were used in the construction of the CARs (page 23, [0280]) and discloses amino acid sequences of the ICOS TM and costimulatory domain (page 23, [0281], Table, SEQ ID NO:s 12 and 13). These domains combined are identical to instant application SEQ ID NO: 20 as shown in the alignment below:

    PNG
    media_image12.png
    149
    736
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the sequences for the CD8 hinge and/or the ICOS transmembrane and costimulatory domains disclosed by Priceman and the CD8 leader disclosed by June in the CAR taught by Zhao, Kochenderfer, Katz, and Dornburg. A skilled artesian would have been motivated to use these sequences and would have had a reasonable expectation of success as they are CAR components that have been routinely used in the art and have been demonstrated to be effective in the production of CAR receptors.
Furthermore, the conclusion of obviousness is further supported by MPEP 2141(III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR(B) Simple substitution of one known element for another to obtain predictable results. In this case, CAR receptors using the HER2 targeting antibody N29 are known in the art comprising the components listed in the instant claims. The construction of CAR receptors is well known and routine in the art and the substitution of one known element for another that serves the same purpose would be obviousness to a skilled artesian and would lead to predictable results. 
It is noted that the instant claim is drawn to the nucleic acid according to claim 48 and states that the CAR is characterized by at least one of the included limitations. Therefore, the teachings by Zhao, Kochenderfer, and Katz alone would meet the claim limitation as it is currently written. In an effort towards compact prosecution, the references Dornburg, Priceman, and June were introduced to demonstrate that the additional limitations in the claim were known in the prior art.  

Regarding claim 50, Zhao, Kochenderfer, Katz, Dornburg, Priceman, and June teach the nucleic acid according to claim 49 as discussed above. 
The cited references teach amino acid sequences for commonly used CAR components that have been used in the art in the construction of effective CARs. By using the interchangeable components taught by the references in place of the similar components in the third generation HER2 CAR taught by Zhao, a skilled artesian would have arrived at a CAR that is identical to instant application SEQ ID NO:s 28 and 29 as shown below (the sequences are identified based on their source, which have been previously disclosed in the rejections above):

Instant application SEQ ID NO: 28:

    PNG
    media_image13.png
    1175
    1133
    media_image13.png
    Greyscale


Instant application SEQ ID NO: 29:

    PNG
    media_image14.png
    1181
    1147
    media_image14.png
    Greyscale



Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, X., et al (2009) A Herceptin-Based Chimeric Antigen Receptor with Modified Signaling Domains Leads to Enhanced Survival of Transduced T lymphocytes and Antitumor Activity J. Immunol. 183(9); 5563-5574 in view of WO 2015/187528 A1 (Kochenderfer, J.N) 10 December 2015 and WO 2016/168493 A1 (Katz, S.C., and R. Junghans) 20 October 2016 as applied to claim 44 above, and in further view of US 6,534,051 B1 (Dornburg, R.) 18 March 2003 and WO 2008/095141 A2 (Eshhar, Z., and E. Elinav) 07 August 2008.

Regarding claim 51, Zhao, Kochenderfer, and Katz teach the nucleic acid according to claim 44 as discussed above. 
Zhao further teaches that the TM domain and the first cytoplasmic signaling domain are from CD28 and together have an amino acid sequence (supplemental Figure 1A) that is identical to instant application SEQ ID NO: 24 as shown in the alignment below: 


    PNG
    media_image15.png
    285
    975
    media_image15.png
    Greyscale

 
While Zhao teaches the use of an scFv of N29 in the construction of the CAR receptor (page 8, paragraph 3), Zhao does not teach that the scFv comprises a sequence matching instant claim SEQ ID NO: 23. 
Dornburg teaches a method of infecting target cells with retroviral vector particles having target cell specificity. Dornburg teaches that the retroviral vector particles have chimeric envelope protein consisting of an antigen binding site of an antibody or another peptide, fused to the envelope protein of the retroviral vector (abstract). Dornburg teaches the use of a scFv of N29 targeting HER2 as the antigen binding site in a construct comprising pRSV-scFvN29-gamma (figure sheet 7 of 11, Fig. 7) and discloses an amino acid structure for the construct (figure sheet 8 – 10 of 11; Figures 8A-C). As discussed above in the rejection of claim 46, the scFV taught by Dornburg (comprising the LC variable region-peptide linker- HC variable region) is identical to the HER2 binding domain of SEQ ID NO: 23 taught by the instant application as shown in the alignment below:


    PNG
    media_image9.png
    442
    734
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the ScFV sequence taught by Dornburg as the N29 scFV in the CAR taught by Zhao, Kochenderfer, and Katz. A skilled artesian would have been motivated to make this combination in order to use an antigen binding domain that has been previously studied for the targeted delivery of therapeutics to HER2. 
Zhao further teaches that the CAR comprises a CD28 hinge (page 25, Figure 5A). The CD28 hinge used in the sequence disclosed by Zhao contains amino acids in addition to those claimed in instant claim 51 SEQ ID NO: 22. Using a truncated hinge, however, has been demonstrated in the prior art.
Eshhar teaches a redirected Treg cell endowed with specificity towards a target antigen or ligand attributed to a chimeric receptor polypeptide that is expressed in a single, continuous chain (abstract). Eshhar teaches that the receptor comprises an extracellular region linked to a transmembrane region through a flexible spacer (page 15, lines 3-4), and intracellular signaling domains including CD3ζ and an FcRγ subunit (page 15, lines 6-11). Eshhar further teaches that the receptor preferably includes a signaling moiety of a costimulatory-receptor protein of a T-cell selected from CD28, OX40, CD40L, 4-1BB and PD-1 (page 15, lines 12-15). Eshhar teaches that in a preferred embodiment the extracellular hinge and transmembrane regions of CD28 are used as the extracellular hinge and transmembrane regions of the chimeric receptor (page 15, 19-20). On figure page 27/43 in Figure 28, Eshhar discloses a sequence of a CAR of the disclosure. The CAR is shown to include the Ig kappa leader sequence which matches that disclosed by Zhao (figure page 27/43) and also a CD28 hinge (figure page 28/43) that is identical to that of the instant application SEQ ID NO: 22 as shown in the alignment below:


    PNG
    media_image16.png
    148
    733
    media_image16.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the CD28 hinge taught by Eshhar as the CD28 hinge in the CAR taught by Zhao, Kochenderfer, Katz, and Dornburg. A skilled artesian would have been motivated to make this combination and would have had a reasonable expectation of success as it is a known and demonstrated hinge region for use in the construction of chimeric receptors. 

Regarding claim 52, Zhao, Kochenderfer, and Katz teach the nucleic acid according to claim 44 as discussed above. 
Zhao teaches that the TM domain and the first cytoplasmic signaling domain are from CD28 and together have an amino acid sequence that is identical to that disclosed in the instant application as shown in the alignment below (supplemental Figure 1A): 


    PNG
    media_image15.png
    285
    975
    media_image15.png
    Greyscale


While Zhao teaches the use of an scFv of N29 in the construction of the CAR receptor (page 8, paragraph 3), Zhao does not teach the amino acid structure of the scFv.
Dornburg teaches a method of infecting target cells with retroviral vector particles having target cell specificity. Dornburg teaches that the retroviral vector particles have chimeric envelope protein consisting of an antigen binding site of an antibody or another peptide, fused to the envelope protein of the retroviral vector (abstract). Dornburg teaches the use of a scFv of N29 targeting HER2 as the antigen binding site in a construct comprising pRSV-scFvN29-gamma (figure sheet 7 of 11, Fig. 7) and discloses an amino acid structure for the construct (figure sheet 8 – 10 of 11; Figures 8A-C). As discussed above in the rejection of claim 46, the scFV taught by Dornburg (comprising the LC variable region-peptide linker- HC variable region) is identical to the HER2 binding domain of SEQ ID NO: 23 taught by the instant application as shown in the alignment below:


    PNG
    media_image9.png
    442
    734
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the ScFV sequence taught by Dornburg as the N29 scFV in the CAR taught by Zhao, Kochenderfer, and Katz. A skilled artesian would have been motivated to make this combination in order to use an antigen binding domain that has been previously studied for the targeted delivery of therapeutics to HER2. 
Zhao further teaches that the CAR comprises a CD28 hinge (page 25, Figure 5A). The CD28 hinge used in the sequence disclosed by Zhao contains amino acids in addition to those used in the instantly claimed CARs. Using a truncated hinge, however, has been demonstrated in the prior art.
Eshhar teaches a redirected Treg cell endowed with specificity towards a target antigen or ligand attributed to a chimeric receptor polypeptide that is expressed in a single, continuous chain (abstract). Eshhar teaches that the receptor comprises an extracellular region linked to a transmembrane region through a flexible spacer (page 15, lines 3-4), and intracellular signaling domains including CD3ζ and an FcRγ subunit (page 15, lines 6-11). Eshhar further teaches that the receptor preferably includes a signaling moiety of a costimulatory-receptor protein of a T-cell selected from CD28, OX40, CD40L, 4-1BB and PD-1 (page 15, lines 12-15). Eshhar teaches that in a preferred embodiment the extracellular hinge and transmembrane regions of CD28 are used as the extracellular hinge and transmembrane regions of the chimeric receptor (page 15, 19-20). On figure page 27/43 in Figure 28, Eshhar discloses a sequence of a CAR of the disclosure. The CAR is shown to include the Ig kappa leader sequence disclosed by Zhao (figure page 27/43) and also a CD28 hinge (figure page 28/43) that is identical to that of the instant application SEQ ID NO: 22 as shown in the alignment below:


    PNG
    media_image16.png
    148
    733
    media_image16.png
    Greyscale

The cited references teach amino acid sequences for commonly used CAR components that have been used in the art in the construction of effective CARs. By using the interchangeable components taught by the references in place of the similar components in the third generation HER2 CAR taught by Zhao, a skilled artesian would have arrived at a CAR that is identical to instant application SEQ ID NO:s 15 and 27 as shown below (the sequences are identified based on their source, which have been previously cited in the instant office action):


Instant application SEQ ID NO: 15:

    PNG
    media_image17.png
    1153
    1145
    media_image17.png
    Greyscale





Instant application SEQ ID NO: 27:

    PNG
    media_image18.png
    1189
    1137
    media_image18.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Zhao, Kochenderfer, and Katz with those of Dornburg, and Eshhar to arrive at the instantly claimed invention. The conclusion of obviousness is further supported by MPEP 2141(III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR(B) Simple substitution of one known element for another to obtain predictable results. In this case, third generation CAR receptors using the HER2 targeting antibody N29 are known in the art comprising the components listed in the instant claims. The construction of CAR receptors is well known in the art and the substitution of one known element for another that serves the same purpose would be obviousness to a skilled artesian and would lead to predictable results. 

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, X., et al (2009) A Herceptin-Based Chimeric Antigen Receptor with Modified Signaling Domains Leads to Enhanced Survival of Transduced T lymphocytes and Antitumor Activity J. Immunol. 183(9); 5563-5574 in view of WO 2015/187528 A1 (Kochenderfer, J.N) 10 December 2015 and WO 2016/168493 A1 (Katz, S.C., and R. Junghans) 20 October 2016 as applied to claims 44, 55, 60, 61, and 62 above, and in further view of WO 2016/149665 (Ahmed, N., et al.) 22 September 2016.
Zhao, Kochenderfer, and Katz teach the method according to claim 62 as discussed above.
The combined references, however, do not disclose that the HER2 positive cancer has a score of 1+, 2+, or 3+ in a HER2 immunohistochemistry test.
Ahmed studied immune cells expressing HER2-specific chimeric antigen receptors for the treatment of cancer including sarcoma or glioblastoma (abstract). In example 2 disclosed by Ahmed, the HER2-specific CAR T cell for the treatment of sarcoma is discussed (page 49, [0178]). In the study, 19 patients were treated with HER2-CAR T cells (page 49, [0180]). At the time of treatment, Ahmed reports that HER2 positivity was confirmed by immunohistochemistry (page 51, [0182]) and reports the results in table 2 on page 53. The patients treated with the HER2 CAR taught by Ahmed all had HER2 scores of 1+ (+), 2+ (++) or 3+(+++) (page 53, table 2, “Intensity score”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have measured the HER2 positivity using immunohistochemistry as taught by Ahmed and implement the method taught by Zhao, Kochenderfer, and Katz when a patient has a score of 1+, 2+, or 3+ in the HER2 test as taught by Ahmed. A skilled artesian would have been motivated to make this combination in order to confirm HER2 positivity of the subject prior to treatment with a CAR that targets HER2. As Ahmed has studied the use of HER2 CARs in patients with 1+, 2+, or 3+, it would be obvious to a skilled artesian to treat patients with these scores as they demonstrate that HER2 is expressed in the cancer prior to treatment.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647